          Case: 1:18-cr-00464-JG Doc #: 13 Filed: 10/09/18 1 of 3. PageID #: 124



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



UNITED STATES OF AMERICA,                          )       JUDGE JAMES S. GWIN
                                                   )
                Plaintiff,                         )       CASE NO.: 1:18-CR-464
                                                   )
                  v.                               )
                                                   )
                                                   )
CESAR VELOZ-ALONSO,                                )      NOTICE OF SUPPLEMENTAL
         Defendant.                                )      AUTHORITY

          The United States of America, by and through counsel, Justin E. Herdman, United States

Attorney, and Danielle K. Angeli, Assistant United States Attorney, hereby submits the following

supplemental authority in response to Defendant Cesar Veloz-Alonso’s (“Defendant”) motion for

bond pending sentencing. (R. 10: Motion for Bond Pending Sentencing, PageID 99-102).

          In United States v. Valadez-Lara, Case No. 2:14-cr-204, 2015 WL 1456530, at *8 (N.D.

Ohio Mar. 30, 2015) (Knepp, J.), the court assessed whether bond was appropriate on an illegal

reentry case pending trial under 18 U.S.C. § 3142. It noted that, after consideration of the § 3142(g)

factors, the case presented “a close call,” and it “would be inclined to grant [the d]efendant bail

absent one factor, his unlawful presence in this country.” Id. The court opined that a statutory

condition of release under the Bail Reform Act is that the person not commit a Federal, State, or local

crime during the period of release. Id. (citing § 3142(c)(1)). The defendant, however, “by virtue of

his very presence [in the United States], is committing an illegal act and ‘indeed his [ ] release would

violate perhaps the most important condition of release, that he not continue to violate the law.’” Id.

(citing United States v. Campos, Cr. No. 2:10-mj-62010 WL 454903, at *2 (M.D. Ala. Feb. 10,

2010)).

          Although this case is distinguishable because it applies § 3142, the court’s finding that a

defendant released on bond would, by the nature of being in the United States, be in violation of
       Case: 1:18-cr-00464-JG Doc #: 13 Filed: 10/09/18 2 of 3. PageID #: 125



federal law applies with equal force. As in Valadez-Lara, there is nothing this Court “can do to

remedy Defendant’s unlawful presence in this country nor can it ignore or absolve him of the

inevitable violation of a condition of his release[.]” Id. Thus, for the reasons stated in this notice and

the United States’ response in opposition, (R. 12: Response in Opposition to Bond Motion Pending

Sentencing, PageID 114-123), the Court should deny Defendant’s bond motion pending sentencing.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                                 By:     /s/ Danielle K. Angeli
                                                         Assistant United States Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3875
                                                         (216) 522-8355 (facsimile)
                                                         Danielle.Angeli@usdoj.gov




                                                    2
       Case: 1:18-cr-00464-JG Doc #: 13 Filed: 10/09/18 3 of 3. PageID #: 126



                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of October 2018, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                                          /s/ Danielle K. Angeli
                                                          Danielle K. Angeli
                                                          Assistant United States Attorney




                                                     3
